The rule generally recognized by the authorities as applied to concrete cases, here applicable, is stated in 19 R. C. L. § 404, as follows:
"A municipality is not liable for the injurious results of confining a person in an insufficiently heated or otherwise unsanitary jail, prison, workhouse, lockup or calaboose, or for the negligence of the persons in charge of the jail in allowing it to be burned, thus causing the death of a prisoner, or for personal injuries arising out of the work at which the inmate of a prison is put, or from the assaults of other prisoners, even if the public authorities should have known of the danger. In such cases it can make no difference that the injured person was confined in prison for violation of a city ordinance, or that the city derived a revenue from the products of the labor of the inmates of its prison."
The foregoing section is cited in the majority opinion with the statement:
That the "rule applies to workhouses and injuries to prisoners put to work as a penalty for offenses; such workbeing incidental to the execution of the sentence." (Italics supplied.)
The words "such work being incidental to the execution of the sentence" constitute the turning point of the question here considered, and leads logically to a contrary conclusion. Had plaintiff's intestate met his death by the wrongful act of the guard while in prison or being guarded at a workhouse, confessedly, under all the decisions, the rule of nonliability of the city would apply. The mere fact, therefore, that he was being worked on the streets, rather than at a workhouse or elsewhere, as a penalty for the offense, was a mere incident, and cannot be of controlling influence here. The mere incident of the place of work should not be made to operate a destruction of the well-recognized rule of nonliability in cases of this character.
The only authority cited in the majority opinion which is concededly directly in point (Nisbet v. Atlanta, 97 Ga. 650,25 S.E. 173) is also directly opposed to the majority view. I am persuaded it is correct, and supported by the decided weight of authority.
I therefore respectfully dissent.
ANDERSON, C. J., and SOMERVILLE, J., concur. *Page 525